Case 5:19-cv-11959-JEL-RSW ECF No. 12 filed 03/12/20          PageID.38    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

BUSINESS HEALTH SOLUTIONS, P.C. )
                                )
      Plaintiff,                )
                                )
 -vs-                           )                    Case No. 19-cv-11959
                                )                    Hon. Judith E. Levy
SALUS MEDICAL, LLC, and         )
and JOHN DOES 1-10,             )
                                )
      Defendants.               )

        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

      This matter having come before the Court upon the stipulation of the parties,

through their undersigned counsel, and the Court being otherwise fully advised in

the premises;

      WHEREAS, the parties have negotiated a settlement, and pursuant to Fed R.

Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff's individual claims

with prejudice and without costs and the dismissal of Plaintiff's putative class

claims without prejudice and without costs.

      IT IS SO ORDERED.

Date: March 12, 2020                           s/Judith E. Levy
                                               United States District Judge




STIPULATED AND AGREED:

                                           1
Case 5:19-cv-11959-JEL-RSW ECF No. 12 filed 03/12/20     PageID.39     Page 2 of 2




PLAINTIFF                                 DEFENDANT

MICHIGAN URGENT CARE &                    MDVIP, INC.
PRIMARY CARE PHYSICIANS, P.C.


/s/Daniel A. Edelman                      /s/ Debra Bernard
Daniel A. Edelman (IL Bar. No.712094)     Debra Bernard
Cathleen M. Combs                         Perkins Coie LLP
Dulijaza (Julie) Clark                    131 S. Dearborn Street
EDELMAN COMBS LATTURNER                   Suite 1700
& GOODWIN LLC                             Chicago, IL 60603-5559
20 South Clark Street, Suite 1500         312-324-8559
Chicago, IL 60603                         dbernard@perkinscoie.com
(312) 739-4200
(312) 419-0379 (Fax)
courtecl@edcombs.com
                                          Attorney for Salus Medical
Adam G. Taub
ADAM G. TAUB & ASSOCIATES
CONSUMER LAW GROUP, PLC
17200 West Ten Mile Road, Suite 200
Southfield, MI 48075
(248) 746-3790
adamgtaub@clgplc.net

Attorneys for Plaintiff




                                      2
